United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 14, 2015                 Decided June 5, 2015

                        No. 13-5269

                    PRISON LEGAL NEWS,
                        APPELLANT

                              v.

 CHARLES E. SAMUELS, JR., DIRECTOR, FEDERAL BUREAU OF
                       PRISONS,
                       APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:05-cv-01812)


     Ronald G. London argued the cause for appellant. With him
on the briefs were Lisa B. Zycherman and Lance Weber.

     Bruce D. Brown, Gregg P. Leslie, Bruce W. Sandford,
Laurie A. Babinski, Peter Scheer and Charles D. Tobin were on
the brief for amici curiae The Reporters Committee for Freedom
of the Press, et al. in support of appellant.

     Wyneva Johnson, Assistant U.S. Attorney, argued the cause
for appellee. With her on the brief were Ronald C. Machen Jr.,
U.S. Attorney, and R. Craig Lawrence and Alan Burch,
Assistant U.S. Attorneys.
                                 2

   Before: HENDERSON, Circuit Judge, and WILLIAMS and
RANDOLPH, Senior Circuit Judges.

   Opinion for the Court filed by Senior Circuit Judge
RANDOLPH.

     RANDOLPH, Senior Circuit Judge: The efforts of Prison
Legal News (“PLN”) to obtain documents from the Federal
Bureau of Prisons are chronicled in the four district court
opinions preceding this appeal. See Prison Legal News v.
Samuels, 954 F. Supp. 2d 21 (D.D.C. 2013); Prison Legal News
v. Lappin, 780 F. Supp. 2d 29 (D.D.C. 2011); Prison Legal
News v. Lappin, 603 F. Supp. 2d 124 (D.D.C. 2009); Prison
Legal News v. Lappin, 436 F. Supp. 2d 17 (D.D.C. 2006). PLN
publishes a legal journal devoted to news and litigation
concerning detention facilities. In 2003, PLN filed a Freedom
of Information Act (“FOIA”) request with the Federal Bureau of
Prisons seeking all documents showing money the Bureau paid
in connection with lawsuits and claims brought against it
between January 1, 1996, and July 31, 2003. PLN also sought
a waiver of any fees associated with the request. Prison Legal
News v. Samuels, 954 F. Supp. 2d at 24; Prison Legal News v.
Lappin, 436 F. Supp. 2d at 18-19.

    The Bureau produced no records and denied the fee waiver.
After PLN brought suit in 2005, the Bureau produced
approximately 11,000 pages of documents, of which 2,993
contained redactions. Prison Legal News v. Samuels, 954 F.
Supp. 2d at 24-25. The Bureau provided affidavits, declarations,
and Vaughn indices in support of the redactions.1 Id. at 24-25.


    1
      A Vaughn index describes the documents withheld or redacted
and the FOIA exemptions invoked, and explains why each exemption
applies. See Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973); Keys v.
U.S. Dep’t of Justice, 830 F.2d 337, 349 (D.C. Cir. 1987).
                                   3

PLN challenged the basis for the redactions and the adequacy of
the Bureau’s search for responsive documents. The district
court ruled that the Bureau had conducted an adequate search,
but that the Bureau had not justified the redactions. See Prison
Legal News v. Lappin, 780 F. Supp. 2d at 41-45.

     After multiple cross-motions for summary judgment, 102 or
so documents remained at issue. Prison Legal News v. Samuels,
954 F. Supp. 2d at 25 & n.5.2 The Bureau provided an updated
Vaughn index (the Stroble Vaughn index), and the parties cross-
filed for summary judgment once again. The updated Vaughn
index indicated that the Bureau applied both FOIA exemptions
63 and 7(C)4 to support the remaining redactions.

   The district court granted the Bureau’s cross-motion for
summary judgment, holding that the Stroble Vaughn index


     2
       The parties state that 102 documents are still in dispute, but the
district court suggested that the number is lower. Prison Legal News
v. Samuels, 954 F. Supp. 2d at 25 n.5. In the parties’ Joint Appendix,
some of the “redacted documents in dispute” do not contain any
redactions. See, e.g., Exhibits 93 & 94 (Docs. 110-97 & 110-98),
Joint Appendix 1209-36.
     3
       Exemption 6 permits the government to withhold “personnel
and medical files and similar files the disclosure of which would
constitute a clearly unwarranted invasion of personal privacy.” 5
U.S.C. § 552(b)(6); see Tax Analysts v. IRS, 117 F.3d 607, 620 (D.C.
Cir. 1997).
     4
       Exemption 7(C) permits the government to withhold “records
or information compiled for law enforcement purposes, but only to the
extent that the production of such law enforcement records or
information . . . could reasonably be expected to constitute an
unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C);
see Meeropol v. Meese, 790 F.2d 942, 958 (D.C. Cir. 1986).
                               4

supported application of FOIA exemption 6. In reaching that
conclusion, the court first noted that the requested documents
include names and personal information and so “easily fall
under the purview of an individual’s ‘interest in avoiding
disclosure of personal matters.’” Id. at 29 (quoting Judicial
Watch, Inc. v. Dep’t of Justice, 365 F.3d 1108, 1125 (D.C. Cir.
2004)). The court proceeded to balance this interest against the
public interest in disclosure, finding that the Bureau’s
categorical explanation for the redactions supported application
of exemption 6. Id. at 29-31; see also Horowitz v. Peace Corps,
428 F.3d 271, 278 (D.C. Cir. 2005); Wash. Post Co. v. U.S.
Dep’t of Health & Human Servs., 690 F.2d 252, 260 (D.C. Cir.
1982). Because it determined that exemption 6 supported the
redactions, the court did not address the applicability of
exemption 7(C).

     On appeal, PLN argues that neither exemption 6 nor
exemption 7(C) applies. The argument is that the Bureau’s use
of a categorical explanation for the redactions was improper
because of the varied nature of the documents and of the
individuals shielded from disclosure. PLN claims that the
district court did not adequately balance the privacy and public
interests at stake. Because we agree that more was required,
both of the Bureau and of the district court, we reverse the
district court’s grant of summary judgment and remand for
further proceedings in accordance with this opinion.

                               I.

     FOIA requires the government to disclose, upon request,
broad classes of documents identified in 5 U.S.C. § 552(a). It
exempts from disclosure nine categories of documents described
in 5 U.S.C. § 552(b). The government is entitled to summary
judgment if no material facts are in dispute and if it
demonstrates that withheld or redacted documents are not
                                 5

required to be disclosed under § 552(a) or are exempt from
disclosure under § 552(b). Billington v. U.S. Dep’t of Justice,
233 F.3d 581, 583-84 (D.C. Cir. 2000); see also Cause of Action
v. Nat’l Archives & Records Admin., 753 F.3d 210, 212 (D.C.
Cir. 2014); Katz v. Nat’l Archives & Records Admin., 68 F.3d
1438, 1440 (D.C. Cir. 1995). We review the district court’s
grant of summary judgment de novo. See Nat’l Sec. Archive v.
CIA, 752 F.3d 460, 462 (D.C. Cir. 2014).

                                 A.

     The Bureau redacted documents on the basis of exemption
6, which shields from disclosure “personnel and medical files
and similar files the disclosure of which would constitute a
clearly unwarranted invasion of personal privacy.” 5 U.S.C.
§ 552(b)(6).5 “Similar files” include “detailed Government
records on an individual which can be identified as applying to
that individual.” Judicial Watch, Inc. v. U.S. Dep’t of Justice,
365 F.3d at 1124 (quoting U.S. Dep’t of State v. Wash. Post Co.,
456 U.S. 595, 602 (1982)). Exemption 6 covers “not just files,
but also bits of personal information, such as names and
addresses, the release of which would ‘create[] a palpable threat
to privacy.’” Judicial Watch, Inc. v. Food & Drug Admin., 449

    5
       As we have written, the Vaughn index indicates that the Bureau
applied not only exemption 6, but also exemption 7(C), an exemption
that protects information that was collected for law enforcement
purposes and “could reasonably be expected to constitute an
unwarranted invasion of personal privacy,” 5 U.S.C. § 552(b)(7)(C),
to support the redactions. “‘Exemption 7(C) is more protective of
privacy than Exemption 6’ and thus establishes a lower bar for
withholding material.” ACLU v. U.S. Dep’t of Justice, 655 F.3d 1, 6
(D.C. Cir. 2011) (quoting U.S. Dep’t of Defense v. FLRA, 510 U.S.
487, 496 n.6 (1994)). Because the district court addressed only
exemption 6, our analysis is limited to that exemption. On remand,
the district court may examine the applicability of both exemptions.
                                 6

F.3d 141, 152 (D.C. Cir. 2006) (alteration in original) (quoting
Carter v. U.S. Dep’t of Commerce, 830 F.2d 388, 391 (D.C. Cir.
1987)).

    The primary purpose of this exemption is “‘to protect
individuals from the injury and embarrassment that can result
from the unnecessary disclosure of personal information.’”
Judicial Watch, Inc. v. Dep’t of Justice, 365 F.3d at 1124
(quoting U.S. Dep’t of State v. Wash. Post Co., 456 U.S. at 599).
Exemption 6 “does not categorically exempt individuals’
identities.” Judicial Watch, Inc. v. Food & Drug Admin., 449
F.3d at 153. “The scope of a privacy interest under Exemption
6 will always be dependent on the context in which it has been
asserted.” Armstrong v. Exec. Office of the President, 97 F.3d
575, 581 (D.C. Cir. 1996).

     To apply exemption 6, a court must first “determine
whether ‘disclosure would compromise a substantial, as opposed
to a de minimis, privacy interest.’” Consumers’ Checkbook Ctr.
for the Study of Servs. v. U.S. Dep’t of Health & Human Servs.,
554 F.3d 1046, 1050 (D.C. Cir. 2009) (quoting Nat’l Ass’n of
Retired Fed. Emps. v. Homer, 879 F.2d 873, 874 (D.C. Cir.
1989)). If a substantial privacy interest is at stake, then the court
must “balance” the individual’s right of privacy against the
public interest in disclosure. Horowitz, 428 F.3d at 278 (citing
Dep’t of the Air Force v. Rose, 425 U.S. 352, 372-73 (1976)).

     “The focus of the public interest analysis is the citizens’
right to know ‘what their government is up to.’” Id. (quoting
U.S. Dep’t of Justice v. Reporters Comm. for Freedom of the
Press, 489 U.S. 749, 773 (1989)). Neither the identity of the
requesting party nor the purpose for which the party intends to
use a document is relevant to the public interest, but the
availability of the information through other sources is. Id.
                                   7

     The government bears the burden of showing that a
substantial invasion of privacy will occur if the documents are
released. See Ripskis v. U.S. Dep’t of Hous. & Urban Dev., 746
F.2d 1, 3 (D.C. Cir. 1984). It may do so by affidavits “‘if they
contain reasonable specificity of detail rather than merely
conclusory statements, and if they are not called into question by
contradictory evidence in the record or by evidence of agency
bad faith.’” Judicial Watch, Inc. v. U.S. Secret Serv., 726 F.3d
208, 215 (D.C. Cir. 2013) (quoting Consumer Fed. of Am. v.
Dep’t of Agric., 455 U.S. 283, 287 (D.C. Cir. 2006)).

                                  B.

     PLN does not contend that the documents still at issue are
outside the scope of exemption 6, but argues that the district
court erred in balancing the individual’s privacy interest against
the public interest in disclosure.6 The redacted information
consists of individuals’ names and other personal identifying
information that would reveal the identity of a person related to
a claim filed against the Bureau. Prison Legal News v. Samuels,
954 F. Supp. 2d at 28. Government employees have “at least a
minimal privacy interest in [their] employment history and job
performance evaluation.” Stern v. FBI, 737 F.2d 84, 91 (D.C.

     6
       Amicus curiae contends that the information at issue here “is not
the type that should be exempt under Exemption 6.” Brief of Amicus
Curiae The Reporters Committee for Freedom of the Press, et al. at 7.
The court will not entertain an argument made for the first time on
appeal by an amicus. Elliott v. U.S. Dep’t of Agric., 596 F.3d 842, 850
(D.C. Cir. 2010); see also Cook v. Food & Drug Admin., 733 F.3d 1,
5-6 (D.C. Cir. 2013). And, even if we were to consider this argument,
the redactions at issue here – covering individuals’ names and other
personal identifying information – fall within the scope of exemption
6, which extends to “bits of personal information, such as names and
addresses.” Judicial Watch, Inc. v. Food & Drug Admin., 449 F.3d at
152 (quoting Carter v. U.S. Dep’t of Commerce, 830 F.2d at 391).
                                8

Cir. 1984). We have extended this protection to non-
government employees whose names appear in government
records. See, e.g., Painting & Drywall Work Pres. Fund, Inc. v.
Dep’t of Hous. & Urban Dev., 936 F.2d 1300, 1303 (D.C. Cir.
1991).

     To carry its burden, the Bureau’s Vaughn index must
“‘adequately describe each . . . [redaction] from a released
document,’ and ‘must state the exemption claimed for each . . .
[redaction] and explain why the exemption is relevant.’”
Summers v. Dep’t of Justice, 140 F.3d 1077, 1080 (D.C. Cir.
1998) (quoting Founding Church of Scientology v. Bell, 603
F.2d 945, 949 (D.C. Cir. 1979) (per curiam)). The Bureau
submitted a declaration of Wilson J. Moorer, a paralegal
specialist at the FOIA section of the Bureau’s general counsel’s
office, which separates the documents at issue into categories
and specifies the exemptions applied to each category. See
Fourth Supplemental Decl. of Wilson J. Moorer, Joint Appendix
1478 (“Moorer Declaration”). This declaration supplements the
latest Vaughn index the Bureau produced on April 25, 2012.
Joint Appendix 1349. The Moorer Declaration describes each
type of document and the information redacted. It then provides
a general rationale for protecting personal identifying
information: to prevent the public from knowing an individual
suffered some sort of injury or loss, or was subjected to
discrimination, because association with the filing of a claim can
be stigmatizing. It then states that the public interest in knowing
the identity of individuals involved in claims against the Bureau
is minimal.

    The primary types of claims against the Bureau are those
inmates filed under the Federal Tort Claims Act (“FTCA”) and
those employees filed with the Equal Employment Opportunity
Commission or Merit Systems Protection Board. Prison Legal
News v. Samuels, 954 F. Supp. 2d at 28. Documents related to
                                  9

the tort claims include Tort Claim Form SF-95 which is “utilized
to submit [ ] administrative claims” for “money damages for
personal injury or death and/or damage to or loss of property”
pursuant to the FTCA. Moorer Decl. ¶ 10. For discrimination
claims Department of Justice Complaint of Discrimination Form
DOJ 201A is “used where an applicant for Federal Employment
or a Federal Employee believes he or she has been discriminated
against because of race, color, sex . . ., religion, national origin,
age, disability . . ., sexual orientation, parental status or reprisal
by a federal agency” and has presented the matter to the EEOC.
Moorer Decl. ¶ 80.

     For each type of document, the Moorer Declaration asserts
a privacy interest because the filing of a claim discloses that the
individual who filed the claim either “suffered some sort of
injury, loss or death” or “has alleged that he or she suffered
some form of discrimination by the Bureau of Prisons.” Moorer
Decl. ¶¶ 11, 79, 102; Joint Appendix 1483, 1524, 1547. This
privacy interest is bolstered by “the fact that it is not unusual or
uncommon for an individual to be stigmatized by the filing of
claims, regardless of whether the stigma has merit.” Id. ¶ 11,
Joint Appendix 1483. As to the public interest in FTCA
claimants’ identities, the Declaration asserts that “[t]he
knowledge a particular person filed a claim disclosed no
information that would directly reveal the operations or
activities of the federal government,” and would “reveal only
allegations related to singular incidents, as opposed to legitimate
findings related to agency practice.” Id. Accordingly, the
“release of the names would make no contribution to the public
understanding of a government function.” Id. As to EEOC
complaints, the Declaration states “the disclosure of the specific
claimant that filed an EEOC complaint falls outside the ambit of
the public interest that the FOIA was enacted to serve” and so
the “release of the names would make no contribution to the
                               10

public understanding of a government function.” Moorer Decl.
¶ 79.

     The Bureau’s final Vaughn index was more detailed in
some respects than the Moorer Declaration and less so in others.
The index provided a specific description of each document –
typically the type of document, the date of the document, the
number of pages, and its docket or exhibit number. The
“rationale for exemptions” included summary assertions like
“revealing the name of the Claimant who filed an EEOC
complaint and his or her address would constitute a clearly
unwarranted invasion of personal privacy,” and the “release of
the Complaint’s name and his or her address would make no
contribution to the public understanding of a government
function.” Stroble Vaughn Index at 1. For some documents, the
rationale for exemptions included the fact that the “claim
involved an allegation of sexual abuse,” e.g. Stroble Vaughn
Index at 6-7, that the claimant “filed a claim of discrimination,”
e.g. id. at 25, or that the claim was filed pursuant to the FTCA,
e.g. id. at 109. The redactions were not limited to those filing
tort or discrimination claims, but in some instances also
encompassed the alleged wrongdoers or witnesses on the basis
that “revealing the name of staff members merely alleged to
have engaged in discriminatory conduct or alleged to have
witnessed such, regardless if such charges were sustained, would
constitute a clearly unwarranted invasion of personal privacy.”
Stroble Vaughn Index at 5, 7-10.

     Both the final Vaughn index and the Moorer Declaration
lump the privacy interests of all claimants and any perpetrator
or witness whose information is redacted into categories based
on the type of document in which the individual’s information
appears. Both provide only cursory statements such as those
described above to justify the redactions. The district court
                               11

accepted this categorical methodology. Prison Legal News v.
Samuels, 954 F. Supp. 2d at 28-29.

                               II.

     A categorical approach to redactions or withholdings is
permissible under FOIA when “the FOIA litigation process
threatens to reveal ‘the very information the agency hopes to
protect.’” Citizens for Responsibility & Ethics in Washington v.
U.S. Dep’t of Justice, 746 F.3d 1082, 1088 (D.C. Cir. 2014)
(“CREW”) (quoting ACLU v. CIA, 710 F.3d 422, 432 (D.C. Cir.
2013)). The government may justify its withholdings and
redactions “category-of-document by category-of-document, so
long as its definitions of relevant categories are sufficiently
distinct to allow a court to determine whether specific claimed
exemptions are properly applied.” Id. (quoting Gallant v.
NLRB, 25 F.3d 168, 173 (D.C. Cir. 1994)). The range of
circumstances included in the category must “characteristically
support[] an inference that the statutory requirements for
exemption are satisfied.” Id. at 1088-89 (quoting Nation
Magazine v. U.S. Customs Serv., 71 F.3d 885, 893 (D.C. Cir.
1995)).

     Here, it is difficult to see how the categories in the Moorer
Declaration support application of exemption 6. The categories,
centered as they are on specific types of filed documents,
include a wide range of claims covering various degrees of
privacy interests. As PLN points out, the privacy interest of tort
claimants will be different when they are claiming injury from
a slip and fall as compared to a sexual assault. The EEOC
claims also present a diverse picture and can hardly be
considered a category that “‘characteristically support[s] an
inference’ that the statutory requirements for exemption are
satisfied.” CREW, 746 F.3d at 1088-89 (alteration in original)
(quoting Nation Magazine, 71 F.3d at 893).
                               12

     There is another problem with the categorical approach here
– it fails to distinguish between redacting the identity of the
alleged victim and the identity of the alleged perpetrator. This
distinction is significant with respect to the employees’ interest
in keeping their information private. But the Bureau has made
no effort to distinguish between the privacy interests of
employees who are victims and those who are perpetrators. In
fact, it has offered little support for redacting information that
would identify perpetrators. The district court failed to give any
weight to the distinction between the accused and the accuser
when balancing private and public interests.

     In addition, the Bureau has not been consistent in shielding
the names of its employees accused of wrongdoing. While
redacting the names of those accused of discriminating in
Exhibits 1 (Doc. 110-5) and 2 (Doc. 110-6), it did not redact the
name of a Bureau employee who was the alleged perpetrator of
a sexual assault on an inmate in Exhibit 3 (Doc. 110-7). Joint
Appendix 274, 291, 302. The Bureau never explains its
inconsistency. Neither the Stroble Vaughn index nor the Moorer
Declaration provides insight into why the names of some alleged
perpetrators are redacted while others are revealed.

     The category of claims and settlements under the FTCA is
equally diverse, if not more so, than the claims of employment
discrimination. Consider, for example, a Bureau employee’s
tort claim for personal injury resulting from being hit in the eye
by a screw thrown by another Bureau employee, Exhibit 53
(Doc. 110-57), Joint Appendix 869-76; an inmate’s claim that he
was kept in prison 154 days after his release date, Exhibit 102
(Doc. 110-106), Joint Appendix 1307-12; and the above
mentioned sexual assault of an inmate, Exhibit 3 (Doc. 110-7),
Joint Appendix 302-14. In each case, the claimant’s name was
redacted, but in the eye injury case, the name of the perpetrator
and an inmate witness were also redacted. Exhibit 53 (Doc.
                                 13

110-57). Yet in the case of the sexual assault, the perpetrator’s
name was not redacted. In the scheme of things, one would
think that an employee’s eye injury resulting from the throwing
of a screw is vastly different from a sexual assault on an inmate
and that the privacy interests of the victims and perpetrators in
these two cases will be different. These examples are sufficient
to show that the privacy interests involved in a given type of
claim do not fall within a single category that “characteristically
support[s] an inference that the statutory requirements for
exemption are satisfied.” CREW, 746 F.3d at 1088-89
(alteration in original) (quoting Nation Magazine, 71 F.3d at
893).7

     The same can be said about the public interest in disclosure.
PLN seeks documents regarding “specific events that occurred
within [Bureau] facilities that will provide insight to the public
about how its federal prisons are being managed and operated,
and how its tax dollars are being expended.” Prison Legal News
v. Lappin, 436 F. Supp. 2d at 26. Identifying employees who
repeatedly engage in tortious or discriminatory conduct will
“‘shed[] light on an agency’s performance of its statutory
duties.’” Consumers’ Checkbook Ctr. for the Study of Servs.,
554 F.3d at 1051 (alteration in original) (quoting U.S. Dep’t of
Justice v. Reporters Comm. for Freedom of Press, 489 U.S. 749,


    7
       While the Bureau’s redactions are far from uniform between
documents, they are also inconsistent within a single Exhibit. When
a victim’s name appears both in a settlement document and in a public
court filing, the Bureau redacts the name from the former but not the
latter. See, e.g., Exhibit 54 (Doc. 110-58), Joint Appendix 878-87
(redacting name of deceased inmate in stipulation for settlement and
administrative claim but not in order for temporary guardianship for
the decedent’s child); Exhibit 95 (Doc. 110-99), Joint Appendix 1239-
45 (redacting name of claimant in FTCA claim form but not in a
settlement of civil action).
                                14

773 (1989)). This, in turn, will further the public interest in
ensuring that “disciplinary measures imposed are adequate, and
that those who are accountable are dealt with in an appropriate
manner.” Stern v. FBI, 737 F.2d at 92. It may also help root out
the misuse of public funds, an interest typically favoring
disclosure. See, e.g., Multi Ag Media LLC v. Dep’t of Agric.,
515 F.3d 1224, 1232-33 (D.C. Cir. 2008); Dobronski v. FCC, 17
F.3d 275, 278-80 (9th Cir. 1994).

     The public interest in disclosure will vary based on the
individual’s role in a given claim – victim, perpetrator, witness,
medical professional diagnosing an inmate, and so forth – and
the nature of the claim itself. These differences in interest do
not warrant the categorical approach taken in the Moorer
Declaration and Stroble Vaughn Index. The specific form used
to lodge a claim reveals little about the public interest at stake,
and so use of the claim form categorically to justify redactions
does not reflect the balancing of interests that FOIA requires.
The Bureau’s declarations and Vaughn indices fall short of
“‘adequately describ[ing] each . . . [redaction] from a released
document’ and . . . ‘explain[ing] why the exemption is
relevant.’” Summers v. Dep’t of Justice, 140 F.3d at 1080
(quoting Founding Church of Scientology, 603 F.2d at 949).

     We decline to engage in the required balancing in the first
instance and therefore will remand the case to the district court.
On remand, the Bureau must fashion a coherent catalogue of the
documents still in dispute and the district court must balance the
privacy and public interests in light of the Bureau’s new
submissions.

     We are not foreclosing use of a categorical approach. There
may be groups in which a categorical approach is appropriate.
For instance, perhaps the Bureau can formulate a single rationale
for shielding the names of medical professionals who treat
                                15

inmates, or for redacting the names of prisoners who testify in
FTCA claims because they fear retaliation by Bureau employees
or other inmates. An agency may even be justified in shielding
from disclosure the names of all employees without providing
a justification on an individual-by-individual basis. Judicial
Watch, Inc. v. Food & Drug Admin., 449 F.3d at 153 (citing
Gallant, 26 F.3d at 173). But the redactions in this case vary
greatly, and the categories are not drawn based on the
individual’s privacy interest or the public interest in disclosure.

    The district court’s grant of summary judgment to the
Bureau is reversed and the case is remanded for further
proceedings consistent with this opinion.

                                                      So ordered.